El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
Esta apelación ha sido establecida por los demandantes contra la sentencia qué declara sin lugar sn demanda.
Fundaron sn acción en que han sido declarados únicos herederos de Víctor Vega quien era dueño de una finca de 78 cnerdas de terreno radicada en el barrio de Cubuy .de' Loíza cuya posesión fué inscrita en el registro de la propie-dad en 1894; que sn padre vendió 34 cnerdas de terreno de esa finca a Felipe Ortiz, restándole 44 cnerdas cuya descrip-ción hicieron; que muerto sn padre en 1902 al año siguiente los- cinco demandados se introdujeron en la finca y contra la voluntad de los demandantes ocuparon las siguientes por-ciones; que Rosario Agosto, 32 cuerdas; Aquilino Vega, 2 cnerdas; Ramón Calderón, 2 cuerdas; Joaquín Mosa, 5 cuer-das, y Portalatino de la Cruz, 3 cuerdas; que los demanda-dos dichos se han aprovechado de los productos de las por-ciones expresadas y señalan la cantidad por la que por ese concepto' debe responder cada uno.
Los demandados comparecieron conjuntamente y formu-laron excepción previa contra la demanda, pero habiendo sido desestimada contestaron negando de una manera general todos y cada uno de los hechos contenidos en la demanda y especialmente alegaron como defensa que Rosario Agosto, Aquilino Vega, Joaquín Mosa y Portalatino de la Cruz no poseen ni han poseído ninguno de los terrenos que forman la finca objeto de la reivindicación; que las dos cuerdas- de *47terreno que dicen los demandantes que están poseídas por Ramón Calderón fueron por éste compradas a Felipe Ortiz según escritura pública de 1906 quien compró a Víctor Vega, padre de los demandantes, y que los terrenos que se reivin-dican no ban podido producir las cantidades alegadas en la demanda, por todo lo que pidieron que fuera declarada sin lugar.
Ni la demanda describió la porción de terreno que cada demandado tiene á fin de que pudiera declararse0 en senten-cia condenatoria lo que cada uno tenía que entregar y pu-diera ser cumplida por el marshal, ni tales descripciones aparecen de la prueba. La de los demandantes consistió en las declaraciones de dos de ellos, habiendo declarado Eduardo Vega que no sabe si ahora tiene Rosario Agosto las 32 cuer-das; y Secundino Vega que Rosario Agostq las ha pasado en venta a Rexach; otros dos testigos hablan en general de la finca de 44 cuerdas y, como los anteriores, se refieren principalmente a Rosario Agosto; el testigo Ruperto Miller aunque declaró sobre la finca de 44 cuerdas, sobre sus eon-lindancias y dijo que los demandados le habían manifestado que tenían esas porciones de terreno, resultó ser un testigo que no conocía a Víctor Vega ni la finca, ni a los deman-dantes hasta que tuvo con éstos una entrevista en la que le mostraron la finca, lo encargaron de buscar abogado y de ir al registro de la propiedad y concluyó por manifestar que lo que declaraba lo sabía por referencia. En cuanto a Ra-món Calderón no se demostró que las dos cuerdas qn.e tiene sean parte de la finca de 44 cuerdas.
Esa prueba es insuficiente de por si para poder decretar la reivindicación y fué contradicha totalmente en cuanto a que los demandados estén poseyendo la finca de 44 cuerdas pues no solamente Rosario Agosto negó que jamás haya te-nido finca alguna en Cubuy sino que declaró que quien tiene la finca es su hermano Julio Agosto, extremo confirmado por el colindante Hilario Rodríguez y por el propio Julio *48Agosto quien declaró que es él quien tiene la finca. Por su parte Ramón Calderón probó con su escritura que compró las dos cuerdas que tiene a Felipe Ortiz de las 34 que este había comprado a Víctor Vega, que es el padre de los de-mandantes.
El juez sentenciador dió crédito a estos testigos y por tanto no habiendo probado los demandantes que sean los demandados quienes tienen las fincas que le reclaman np po-día dictarse sentencia ordenándoles que las entregaran.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Franco Soto no to-maron parte en la resolución de este caso.